


110 HR 931 IH: America’s Domestic Fuels

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 931
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Costello (for
			 himself, Mr. Shimkus,
			 Mr. Rahall,
			 Mr. LaHood,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Holden,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Hare, Mrs. Cubin, Mr.
			 Ross, and Mr. Tim Murphy of
			 Pennsylvania) introduced the following bill; which was referred to
			 the Committee on Science and
			 Technology
		
		A BILL
		To provide for the research, development, and
		  demonstration of coal gasification technology as an energy source in ethanol
		  production.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Domestic Fuels
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Currently, the bulk of energy used in the
			 production of ethanol comes from natural gas. While coal is used for this
			 purpose, advanced coal gasification technologies would increase the use of coal
			 and reduce air emissions.
			(2)In coal gasification-based systems,
			 pollutant-forming impurities can be separated from the gaseous stream before
			 combustion. As much as 99 percent of sulfur and other pollutants can be removed
			 and processed into commercial products. Ethanol plants using coal gasification
			 technology offer many benefits.
			(3)Coal potentially is an economically
			 desirable alternative to natural gas as the fuel in ethanol production
			 facilities. The Energy Information Administration projects that in 2025 the
			 industrial cost of natural gas will be $5.99 per million Btu but coal will only
			 be $1.86 per million Btu.
			(4)Coal is our most price-consistent fossil
			 fuel. Natural gas is our most price-volatile and unpredictable fuel. In 2005
			 alone, natural gas ranged from $5.75 to over $15.00 per million Btu. Coal
			 therefore has the potential to allow ethanol plants to better manage their
			 costs.
			(5)Coal is a domestic fuel with substantial
			 reserves and growing production. The United States has a vast supply of
			 domestic coal resources to meet soaring energy needs.
			(6)Once demonstrated for this purpose, coal
			 should offer ethanol producers the opportunity to sign long-term
			 contracts.
			(7)As the Governor's Ethanol Coalition noted,
			 increased ethanol production is an important step toward improved national
			 security. Utilizing coal as a major fuel source for ethanol production could
			 eliminate the need to import natural gas for the process.
			(8)Using domestic coal to produce ethanol has
			 the potential to create jobs, spur new businesses, and generate tax revenues
			 for local communities.
			(9)The United States has ambitious plans to
			 rapidly grow ethanol production, but the scale of this growth will depend upon
			 the availability of an economical fuel source. Events over the past few years
			 have demonstrated that we do not want to be overly dependent on any one fuel
			 source. Thus, dependency on natural gas for ethanol production is undesirable.
			 Diversifying the fuel source used for ethanol production by increasing the
			 number of ethanol plants that are coal fueled reduces risk.
			3.Research,
			 development, and demonstration
			(a)Grant
			 programThe Secretary of
			 Energy shall provide grants to States for the conduct of the research needed to
			 expedite the use of coal gasification as an energy source in ethanol
			 production. Such research assistance shall be provided—
				(1)to develop the knowledge base that will be
			 needed to expediently permit coal gasification fueled ethanol plants;
				(2)to
			 aid ethanol producers in the evaluation and inclusion of coal gasification
			 technologies in existing or new ethanol plants;
				(3)to understand how to reduce the capital
			 costs of coal gasification as an energy source in ethanol production, including
			 making use of byproducts from agricultural practice, and biomass material or
			 blends, in the processing of ethanol; and
				(4)to understand the applicability of carbon
			 dioxide capture and sequestration technologies, including adsorption and
			 absorption techniques and chemical processes, to coal gasification as an energy
			 source in ethanol production.
				(b)Demonstration
			 projectAt least 1 pilot
			 project receiving assistance under this section shall be fueled by coal
			 gasification and located in an area with high sulfur bituminous coal
			 reserves.
			(c)Research and
			 development authorization of appropriationsThere are authorized
			 to be appropriated to the Secretary of Energy for carrying out research and
			 development activities under this section $5,000,000 for fiscal year
			 2008.
			(d)Demonstration
			 project authorization of appropriationsThere are authorized to be appropriated to
			 the Secretary of Energy for carrying out demonstration activities under this
			 section $20,000,000 for fiscal year 2008.
			
